     Case 1:20-cv-00250-NONE-JLT Document 17 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNATHAN L. HILL,                              No. 1:20-cv-00250-NONE-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
             v.
                                                      RECOMMENDATIONS
14    J. DUNCAN, et al.,
                                                      (Doc. No. 16)
15                       Defendants.
16

17          Plaintiff Johnathan L. Hill is a state prisoner proceeding pro se in this civil rights action

18   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 10, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s complaint states cognizable claims of excessive force, negligence, assault, and battery

22   against Defendant Duncan, as well as cognizable claims of failure to intercede and negligence

23   against Defendant Avila. (Doc. No. 4.) The magistrate judge found that all remaining claims

24   were not cognizable. (Id.) The judge, therefore, directed plaintiff to file a first amended

25   complaint curing the deficiencies in his pleading or notify the court of his desire to proceed only

26   on the claims found cognizable. (Id. at 10.) Pursuant to the screening order, plaintiff filed a
27   notice that he wishes to “proceed on the claims the court found cognizable.” (Doc. No. 13.)

28   ///
     Case 1:20-cv-00250-NONE-JLT Document 17 Filed 07/16/20 Page 2 of 2


 1             Accordingly, on June 11, 2020, the magistrate judge issued findings and

 2   recommendations, recommending that the claims in plaintiff’s complaint be dismissed, except for

 3   the claims of excessive force, negligence, assault, and battery against Defendant Duncan, and the

 4   claims of failure to intercede and negligence against Defendant Avila. (Doc. No. 16.) The

 5   findings and recommendations were served on the parties and provided fourteen (14) days to file

 6   objections thereto. (Id. at 2.) The parties have not filed any objections and the time do so has

 7   passed.

 8             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the file, the court finds the findings and
10   recommendations to be supported by the record and proper analysis.

11             Accordingly,

12              1.    The findings and recommendations issued on June 11, 2020 (Doc. No. 16) are

13                    adopted in full.

14              2.    The claims in plaintiff’s complaint are dismissed, except for (1) Plaintiff’s claims

15                    against Defendant Duncan of excessive force under 42 U.S.C. § 1983 and assault,

16                    battery, and negligence under state law (Counts 1 through 4 of the complaint), and

17                    (2) Plaintiff’s claims against Defendant Avila of failure to intercede under 42

18                    U.S.C. § 1983 and negligence under state law (Counts 8 and 9).

19              3.    This case is referred back to the assigned magistrate judge for further proceedings.
20
     IT IS SO ORDERED.
21

22      Dated:       July 16, 2020
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                         2
